Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Joey New York,Inc. (the "Company") on Form 10-Q for the three month period ended August 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Richard Roer, President of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 20,2014 /s/ Richard Roer Richard Roer President (Principal Financial Officer)
